Exhibit 10.5

PARTIAL RELEASE AND FIRST AMENDMENT

TO PLEDGE AND SECURITY AGREEMENT

THIS PARTIAL RELEASE AND FIRST AMENDMENT TO PLEDGE AND SECURITY AGREEMENT (this
“Agreement”) is made and entered into as of this 20th day of May, 2010, by
KEYBANK NATIONAL ASSOCIATION, as Agent for the lenders party to the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Agent”), TNP STRATEGIC RETAIL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“OP”), and TNP SRT NORTHGATE PLAZA TUCSON
HOLDINGS, LLC, a Delaware limited liability company (“Northgate”, and together
with the OP, the “Grantors”).

W I T N E S S E T H T H A T:

WHEREAS, the Grantors and Agent have entered into that certain Pledge and
Security Agreement dated as of December 17, 2010 (as may have been amended from
time to time, the “Pledge Agreement”), pursuant to which the Grantors have
granted a security interest to Agent in the “Collateral” defined therein;

WHEREAS, the Grantors have advised Agent that Northgate will be dissolved and
therefore have requested a partial release of the Pledge Agreement; and Agent is
willing to provide it as set forth herein;

WHEREAS, the Grantors and Agent desire to amend the Pledge Agreement as more
particularly set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Agent, on behalf of the Lenders, hereby releases, discharges and cancels
(i) the obligations of Northgate relating to the Obligations (as defined in the
Pledge Agreement); and (ii) the security interests granted by Northgate to the
Agent in the Collateral as set forth in the Pledge Agreement.

2. The OP hereby ratifies and confirms that, notwithstanding this Agreement, the
Pledge Agreement remains in full force and effect with respect to the OP.

3. The Pledge Agreement is hereby amended to delete all references to “TNP SRT
Northgate Plaza Tucson Holdings, LLC” contained therein.

4. This Agreement may be signed in counterparts, each of which is an original
and all of which together constitute one document.

5. This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

(The next page is the signature page.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as an instrument under
seal as of the day and year set forth above.

 

KEYBANK NATIONAL ASSOCIATION, as Agent By:  

/s/ Christopher T. Neil

  Christopher T. Neil   Senior Relationship Manager TNP STRATEGIC RETAIL
OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation, its General Partner   By:  

/s/ James Wolford

  Print Name:  

James Wolford

  Title:  

Chief Financial Officer

TNP SRT NORTHGATE PLAZA TUCSON HOLDINGS, LLC, a Delaware limited liability
company By   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member

  By   TNP Strategic Retail Trust, Inc., a Maryland corporation, its general
partner     By:  

/s/ James  Wolford

    Print Name:  

James Wolford

    Title:  

Chief Financial Officer